DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“member that applies counterforce to said force” in claim 1
“adjuster that is manually operable to change the force applied” in claims 1, 14, and 18
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-10, 12, 15, 18, 19, and 25-27 are rejected under 35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication No. 2010/0004504 (Callas et al.).
Regarding claim 1, Callas et al. teaches an epicardial device for reducing or preventing regurgitation of blood through a valve of a heart (abstract; [0001]; Figures 4A-C; [0061]-[0064]), said device comprising: a main body (Figure 4B, outer covering, 130) having a segment (Figure 4B, posterior segment, 124 of 130) adapted to apply force to an epicardial surface of the heart ([0062]-[0063]); a member (Figure 4B, anterior segment, 120 of 130) that applies counterforce to said force applied by said segment (124) ([0062]-[0063]); and an adjuster (Figure 4B, curved member, 112) that is manually operable to change the force applied by said segment (124) (curved member formed of a “flexible material” to allow curvature to be altered as needed to apply force needed for procedure, [0054]-[0055]; [0061]-[0062]); wherein said adjuster (112) can be manually 
Regarding claims 5 and 6, Callas et al. teaches the epicardial device is configured for reshaping an annulus of a mitral valve or a tricuspid valve of the heart (abstract; [0154]).
Regarding claims 7 and 12, Callas et al. teaches said valve is the mitral valve and said epicardial device is configured for reshaping an annulus of the mitral valve of the heart (abstract; [0001]; [0076]; [0154]); said main body comprises an anterior segment (120 of 130) adapted to be contacted to an anterior surface of the heart, a posterior segment (124 of 130) adapted to be contacted to a posterior surface of the heart and a lateral segment (Figure 4B, lateral segment, 122 of 130) joining said anterior segment (120) and said posterior segment (124) ([0062]-[0063]; [0066]-[0067]); wherein said posterior segment (124) comprises said segment adapted to apply force and said anterior segment (120) comprises said member that applies counterforce to said force (see discussion for claim 1; [0062]-[0063]).
Regarding claims 8-10, Callas et al. teaches the annulus of the mitral valve lies in a plane between the left atrium and the left ventricle of the heart, the anatomy of the heart includes an aorta, a pulmonary trunk, a superior vena cava, a transverse sinus, an oblique sinus, and an atrioventricular groove ([0068]); wherein said anterior segment (120 of 130) is configured to be positioned in the transverse sinus of the heart by ending at the right atrium; wherein said posterior segment (124 of 130) is configured to be positioned on or inferior to43Atty. Docket: MITR-003 the atrioventricular groove of the heart and ending at the right ventricle; and wherein said lateral segment (122 of 130) extends between said anterior Figures 4B, 6A-6B; ([0054]; [0057]; [0061]-[0063]; [0071]).
Regarding claim 15, Callas et al. teaches the segment (124) comprises a rigid structural rib (112) contained within a pad (130); and wherein said pad is covered by a sheath (Figure 4C, sheath, 133) ([0061]-[0064]).
Regarding claim 18, Callas et al. teaches a method of epicardial treatment of mitral valve regurgitation associated with the mitral valve of a heart (abstract; [0001]; [0054]; [0074]-[0076]), the anatomy of the heart including an aorta, a pulmonary trunk, a superior vena cava, a transverse sinus, a left atrial appendage, and an oblique sinus ([0068]), the method comprising: providing a device (Figures 4A-C, clip, 110) having an anterior segment (Figures 4A-B, anterior segment, 120 of 130), an anterior end, a posterior segment (Figure 4B, posterior segment, 124 of 130), a posterior end and a lateral segment (Figure 4B, lateral segment, 122 of 130) extending between the anterior segment and the posterior segment ([0061]-[0063]; [0066]-[0067]; [0071]); positioning the anterior and posterior segments (120, 124) epicardially on the heart at locations apposite to an annulus of the mitral valve, such that the anterior and posterior segments (120, 124) apply force sufficient to reshape the annulus ([0066]-[0067]; [0071]; [0076]); visually observing whether the mitral valve regurgitation has been successfully reduced or eliminated ([0076]; [0078]); and when it is observed that the mitral valve regurgitation has not been successfully reduced or eliminated, adjusting the force applied by the anterior and posterior segments (120, 124) by manually operating an adjuster (Figure 4B, curved member, 112) that changes a distance between the posterior and anterior segments (120, 124) (curved member formed of a “flexible material” to allow curvature to be altered as needed during placement to apply force needed for procedure, [0054]-[0055]; [0061]-[0062]; [0073]; [0076]; [0078]).
Regarding claim 19, Callas et al. teaches said adjusting is performed prior to anchoring the device epicardially on the heart (tissue in-growth provides anchoring, which occurs following completion of the placement procedure, [0064]; [0073]; [0076]; [0078]).
Regarding claim 25, Callas et al. teaches said visually observing is performed echocardiographically ([0073]; [0076]; [0078]).
Regarding claim 26, Callas et al. teaches prior to said positioning, applying a force to a posterior surface of the heart while visually observing blood flow through the mitral valve; varying the force to establish a force that successfully reduces or eliminates the mitral valve regurgitation; and46Atty. Docket: MITR-003 measuring a distance between a posterior external wall and an anterior external wall of the heart in a deformed state resultant from the application of force that successfully reduces or eliminates the mitral valve regurgitation, the distance being measured between locations where the device is to be positioned; and wherein said providing a device includes selecting the device to have a distance between said anterior and posterior segments that corresponds to the distance measured ([0073]; [0078]; [0152]).
Regarding claim 27, Callas et al. teaches said positioning comprises: positioning the anterior segment (120) in the transverse sinus of the heart; positioning the posterior segment (124) on or inferior to the atrioventricular groove of the heart, wherein the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0004504 (Callas et al.) in view of U.S. Patent No. 8,579,798 (Mortier et al.).
Regarding claims 4, 23, and 24, Callas et al. teaches all the limitations of claims 1 and 18. Callas et al. teaches the segment comprises a first contact surface configured to apply said force as a first force to the epicardial surface ([0062]-[0063]; [0066]-[0067]; [0071]; [0076]), wherein the anterior and posterior segments (120, 124) comprise a pad (132, 134) ([0063]). Callas et al. teaches this force is adjustable, but does not teach a shim having a second contact surface is mounted over the first contact surface to apply a greater force than the first force.
However, Mortier et al. teaches an epicardial device and method of use to reduce mechanical heart wall muscle stress to improve cardiac function (abstract; col. 2, lines 45-57), comprising a segment (Figure 13, band, 60) with a first contact surface to apply Figure 13, bar, 62) comprising a shim configured to be mounted over said segment (60) to apply a second, increased force to the epicardial surface (col. 5, lines 39-43; col. 6, lines 52-61). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of Callas et al. such that a shim is placed over the segment applying the first force to apply a second, greater force as taught by Mortier et al., because Mortier et al. teaches providing such a shim locally increases the force applied to the heart wall to reshape the heart as needed to improve cardiac function (col. 5, lines 39-43; col. 6, lines 52-61).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0004504 (Callas et al.) in view of U.S. Patent Application Publication No. 2010/0010538 (Juravic et al.)
Regarding claim 11, Callas et al. teaches all the limitations of claim 1. Callas et al. does not teach the member that applied counterforce further includes first and second tissue anchors, said first tissue anchor adapted to anchor said a first end portion of said device to the heart and said second tissue anchor adapted to anchor a second end portion of said device to the heart, wherein said segment is located between said first and second end portions.
However, Juravic et al. teaches an epicardial device for reducing or preventing regurgitation of blood through a valve of a heart (abstract), comprising a segment (Figures 15-16A, connecting member, 450) configured to apply a force to the epicardial surface and a member (Figures 15-16A, tissue anchors, 10a, b) configured to apply counterforce ([0111]-[0114]); wherein the member (624) includes first and second tissue Figures 15-16A, [0111]-[0114]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Callas et al. to include first and second tissue anchors securing the first and second end portions of the device to the heart wall as taught by Juravic et al., because Juravic et al. teaches providing such anchors ensure the device remains securely attached to the heart wall in the proper configuration to apply the forces needed to reshape the mitral valve and improve cardiac function (abstract; [0001]; [0007]).
Claims 13, 14, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0004504 (Callas et al.).
Regarding claims 13 and 14, Callas et al. teaches all the limitations of claim 1. Callas et al. does not teach the cited embodiment further comprises an inferior segment extending from said main body in a direction transverse to a direction in which said anterior, lateral and posterior segments extend.
However, Callas et al. teaches an alternative embodiment of an epicardial clip (Figure 27), comprising: a main body including anterior (Figure 27, anterior segment, 1020), posterior (Figure 27, posterior segment, 1024), and lateral segments (Figure 27, lateral segment, 1022) configured to apply force to the epicardial surface of the heart (0125]), and an inferior segment (Figure 27, inferior arm portion, 1027) extending from said main body in a direction transverse to a direction in which said anterior, lateral and Figure 27; [0125]); wherein said interior segment (1027) comprises a second segment adapted to apply a second force to an epicardial surface of the heart ([0125]); wherein said inferior segment (1027) comprises a second adjuster (Figure 27, coupling portion, 1032) that is manually operable to change the second force applied by said second segment; and44Atty. Docket: MITR-003 wherein said second adjuster (1032) can be manually operated before or after anchoring of said inferior segment (1027) to the epicardial surface ([0125]-[0126]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Figures 4A-B to further include the inferior segment and second adjuster as taught by Figure 27, because Callas et al. teaches providing such an adjustable inferior segment permits the practitioner to further customize the force and its distribution applied to the epicardial surface to meet the needs of the individual patient ([0125]-[0126]).
Regarding claims 16 and 17, Callas et al. teaches all the limitations of claim 15. Callas et al. does not teach the cited embodiment further comprises a flap extending from the pad configured to receive tissue anchors.
However, Callas et al. teaches an alternative embodiment comprising a flap (Figure 30, flap, 1070) extending from a sheath of the pad of the device, wherein the flap (1070) is configured for receiving tissue anchors therethrough to anchor said epicardial device to the heart (clip 1010 covered by “pad” outer member 1030, which is covered by a sheath, [0105]-[0106]; [0129]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sheath of Figures 4A-B to further include a flap extending from the sheath as taught Figure 30, because Callas et al. teaches providing such a flap assists in anchoring the device to the heart ([0129]).
Regarding claim 20, Callas et al. teaches all the limitations of claim 18. Callas et al. does not expressly state the adjusting is performed after anchoring the device epicardially on the heart.
However, Callas et al. teaches an alternative embodiment wherein the epicardial device is anchored to the epicardial surface of the heart during implantation ([0129]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Callas et al. such that the device is anchored on the epicardial surface of the heart before adjusting the force applied in order to ensure the device is securely positioned at its proper location while applying the proper force needed to reshape the mitral valve and improve cardiac function ([0073]; [0076]; [0078]; [0129]; see discussion for claim 18).
Allowable Subject Matter
Claims 2, 3, 21, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
No prior art of record teach and/or fairly suggest the epicardial device of claim 1, wherein the segment includes a rigid structural rib contained within a pad, and the adjuster comprises a channel having a first set of stops that maintains the rib at a first predetermined distance from the contact surface of the pad and a second set of stops 
No prior art of record teach and/or fairly suggest the method of epicardial treatment of mitral valve regurgitation associated with the mitral valve of a heart of claim 1, wherein adjusting comprises applying pressure to a rib within a pad of the anterior or posterior segment to drive the rib from a first set of stops in a channel of the pad to a second set of stops in the channel, wherein the second set of stops is at a different depth from the contact surface within the channel than the first set of stops as required by claim 21, within the context of the remainder of claim 21 and parent claim 18.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 2004/0064014 (Melvin et al.) directed to various configurations of epicardial clips with manually adjustable force adjustment mechanisms (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE R DORNA whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARRIE R DORNA/Primary Examiner, Art Unit 3791